Citation Nr: 1019908	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  97-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a malignant 
oligodendroglioma (brain tumor), claimed as due to exposure 
to herbicides in service.

2.  Entitlement to special monthly compensation based on need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to 
April 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii. The RO denied 
entitlement to service connection for malignant 
oligodendroglioma in June 1996.  The Board remanded this 
issue in December 2000.  In January 2001, the RO denied 
entitlement to special monthly compensation for aid and 
attendance.  The RO confirmed this denial in June 2001 and 
February 2004.

The Veteran testified at an RO hearing in September 2003.  
The claims file subsequently was transferred to the RO in 
Seattle, Washington.  The Veteran testified at another RO 
hearing in June 2006.  In July 2007, the Veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO. Transcripts of all hearings are of record.

The Board remanded the claims for additional development in 
November 2007.


FINDING OF FACT

On May 13, 2010, the Board was notified that the Veteran died 
in January 2010; this is confirmed in the file by a Social 
Security Administration (SSA) printout in lieu of a death 
certificate.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran. 38 C.F.R. § 
20.1106 (2009).  The Board's dismissal of this appeal does 
not affect the right of an eligible person to file a request 
to be substituted as the appellant for purposes of processing 
the claim to completion.  Such request must be filed not 
later than one year after the date of the appellant's death.  
See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 
110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 
U.S.C. § 5121A, substitution in case of death of a claimant 
who dies on or after October 10, 2008).  As provided for in 
this new provision, a person eligible for substitution will 
include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon 
death.  Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by 
the Board due to the death of the claimant should file a 
request for substitution with the VA regional office (RO) 
from which the claim originated (listed on the first page of 
this decision).


ORDER

The appeal is dismissed.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


